Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) ARACRUZ CELULOSE S.A. Companhia Aberta EXTRAORDINARY GENERAL MEETING The shareholders of ARACRUZ CELULOSE S.A. (" Aracruz " or " the company ") are hereby called to an Extraordinary General Meeting, to be held at 2:00 p.m. on March 25, 2009, in the boardroom at the companys head office, located at Rodovia Aracruz/Barra do Riacho, km 25 (plant), in the municipality of Aracruz - ES, for the specific purpose of taking decisions on the following agenda: 1. Alteration of the By-Laws to: (i) introduce rules governing the chairing of general meetings of the shareholders; and (ii) insert a temporary provision covering the setting up of the special independent committee provided for in CVM Official Guidance nº 35/08; 2. Election of two members to complete the companys Fiscal Council, serving out the remaining mandates of the substitute members; and 3. Election of members  effective and alternate - to the Board of Directors, under the terms of the main clause of article 150, Law nº 6,404/76, and article 18 of Aracruz by-laws. Pursuant to the provisions of CVM Instruction nº 165/91 and the alterations introduced by CVM Instruction nº 282/98, we advise that the minimum stakeholding in the companys voting capital necessary to call for the adoption of multiple voting is 5% (five percent). Aracruz, March 9, 2009. Raul Calfat Chairman of the Board of Directors JUR_SP 309000v1 1067.188961 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2009 ARACRUZ CELULOSE S.A. By: /s/ Marcos Grodetzky Name: Marcos Grodetzky Title: Investor Relations Officer
